COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NO. 02-10-00056-CV


IN THE INTEREST OF A.L., S.L.,
AND C.L., THE CHILDREN




                                    ------------

           FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On February 22, 2010, March 5, 2010, and April 12, 2010, we notified

appellant J.L., in accordance with rule of appellate procedure 42.3(c), that we

would dismiss his appeal unless the $175 filing fee was paid. See Tex. R. App.

P. 42.3(c). Appellant J.L. has not paid the $175 filing fee. See Tex. R. App. P. 5,

12.1(b).

      Because appellant J.L. has failed to comply with a requirement of the rules

of appellate procedure and the Texas Supreme Court=s order of August 28,




      1
       See Tex. R. App. P. 47.4.
2007,2 we dismiss the appeal of appellant J.L. See Tex. R. App. P. 42.3(c),

43.2(f).

       Appellant J.L. shall pay all costs of this appeal, for which let execution

issue. See Tex. R. App. P. 43.4.




                                                   PER CURIAM

PANEL: GARDNER, WALKER, and diMCCOY, JJ.

DELIVERED: June 24, 2010




       2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).